MEMORANDUM2
Zeledonia Chavez, a native and citizen of El Salvador, petitions pro se for review of the Board of Immigration Appeals’ decision dismissing her appeal from the immigration judge’s denial of her applications for suspension of deportation and voluntary departure under former 8 U.S.C. § 1254(a) and (e). We deny the petition for review.
Chavez contends that the Board erred by affirming the immigration judge’s findings that her testimony was not credible and that she lacked good moral character because she testified falsely under oath for the purpose of obtaining relief from deportation. Chavez made multiple statements that were contradicted by other statements she made on cross-examination and by other evidence presented at her deportation hearing. Accordingly, substantial evidence supports the Board’s findings. Kalaw v. INS, 133 F.3d 1147, 1151 (9th Cir.1997).
Chavez also contends that the Board erred by affirming the immigration judge’s finding that she failed to establish the extreme hardship required for suspension of deportation. The Board did not reach this issue, and we also decline to address it because Chavez’s lack of good moral character makes her statutorily ineligible for both suspension of deportation and voluntary departure. 8 U.S.C. §§ 1101(f)(6), *6831254(a) and (e); Bernal v. INS, 154 F.3d 1020, 1022 (9th Cir.1998).
Petition DENIED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.